NO. 12-16-00270-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

JEREMIE GLEN TENNISON,                                    §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Jeremie Glen Tennison is charged with evading arrest. He waived his right to a
jury trial, and the case is set for a bench trial on September 28, 2016. On August 23, 2016,
Relator filed a motion to withdraw his waiver of jury trial and requested a pretrial hearing on the
motion. According to Relator, the court coordinator notified his attorney that the matter would
be considered on the day of trial. Relator seeks mandamus relief from the trial court’s refusal to
hold a pretrial hearing before September 28, 2016. He also requested an emergency stay of the
bench trial, which we denied.
         After considering Relator’s petition for writ of mandamus, the Court is of the opinion that
he has not shown he is entitled to mandamus relief. Accordingly, Relator’s petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a), (d).
Opinion delivered September 30, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 30, 2016


                                        NO. 12-16-00270-CR


                                  JEREMIE GLEN TENNISON,
                                            Relator
                                              V.
                                    HON. EDWIN A. KLEIN,
                                          Respondent


                               Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1421200)

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by JEREMIE GLEN TENNISON, who is the relator in Cause No. F1421200, pending on the
docket of the 420th Judicial District Court of Nacogdoches County, Texas. Said petition for writ
of mandamus having been filed herein on September 26, 2016, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.